Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 and 19 is objected to because of the following informalities:  

---Claim 9 L4 recites “coupled tot eh valve” when it should be --coupled to the valve--.

---Claim 19 L5 notice that the claim ends without a period ( . ). It is unclear if a typo occurred or there is missing language (see the 112b rejection below). Based on the disclosure and the similarities with other claims, the Office will assume that a typo occur and the Office suggests that a claim 19 is amended to include a period ( . ) at the end of the sentence.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“sealing element” in claims 1, 10, 16 and applicable dependent claims (“element” is a generic placeholder that is coupled with the functional language “sealing” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). This limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function (see at least Paras. [0011, 0029] and originally filed claims 7, 15 and 17), and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 L1 and L4 recites the limitations of “a rotary valve”, “a valve body” and “a floating ball element”. However, intervening claim 1 already recites all of these limitations. As such, it is unclear and indefinite if the latter recitations are the same as the previous recitation of the intervening claim or if they are distinct. Based on the record, the Office will assume that they are the same limitations. If so, the Office suggests amending claim 9 to replace the article “a/an” in the limitations with article “the” to overcome the rejection.
Claim 19, as it was noted in the Claim Objection section above, the claim ends without a period ( . ) which makes it unclear and indefinite if the claim is missing further language or if a typo occurred. Based on the disclosure and the similarities with other claims, the Office will assume that a typo occur and the Office suggests that a claim 19 is amended to include a period ( . ) at the end of the sentence.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draxler (DE 4143306) in view of Eastwood (US 4,059,280) and Bastow (US 3,473,814).
Regarding claim 10, Draxler (DE 4143306) teaches in at least Fig. 2 of a rotary valve assembly that comprises a housing (1 and 2), a floating ball plug (3), a first seat (30) with seal ring (31), a second seat (32) with seal ring (33) and a plate spring (16) capable of biasing the seats and the ball into sealing engagement in a similar manner as applicant's claimed invention (compare Fig. 1 of the application with Fig. 2 of Draxler, see at least pages 1-2 of the translation for details of the device of Draxler). The device of Draxler fails to disclose details of the valve seat comprising the first, second, third, fourth and fifth grooves, the first and second bearings and the first and second bushings as claimed. However, sealing arrangements similar to the one as claimed are known in the art.
Eastwood (US 4,059,280) teaches in Figs. 1-4 of an improved sealing ring assembly for a sliding component (a piston P with a body 14) that comprises at least a middle elastomeric sealing ring (1/1’), a pair of harder supporting rings (8/8’ and 9/9’) and a pair of bearing rings (12 and 13) which are placed in a plurality of grooves (15) in the body of the piston. This type of arrangement provides an improved elastomeric seal capable of using a soft elastomeric sealing that is capable of providing a reliable seal while withstanding extrusion, distortion and “nibbling” of the sealing ring (see at least C1 L4-41, C2 L11-31, C3 L49-68, C3 L47 – C4 L44 for more details).  
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the conventional sealing arrangement of either one or both of the seals 33 and/or 31 of the seats 32 and/or 30 of the device of Draxler to have the improved sealing ring assembly as taught by Eastwood, comprising at least a middle elastomeric sealing ring (1/1’), a pair of harder supporting rings (8/8’ and 9/9’) and a pair of bearing rings (12 and 13) on each side of the ring which are placed in a plurality of grooves (15) in the body of the sliding seat(s), since such a modification provides a reliable fluid tight seal capable of withstanding extrusion, distortion and “nibbling” of the sealing ring as compared to conventional designs. Notice that while Fig. 4 of Eastwood does show at least bearing ring (13) lying in a groove of the body of the piston; it is unclear if in the embodiments of Figs. 1-3 teaches that bearing ring (12) also share this feature. However, the use of a plurality of grooves in the sliding component for holding the various components of a complex seal are known in the art. 
Bastow (US 3,473,814) teaches in Figs. 1-2 of an improved sealing arrangement comprising a rubber-like intermediate seal ring 11 placed within a portion of a groove of a sliding element (piston 26) and backing rings 21 and 22 placed on opposite sides of the seal and in grooves of the sliding element 26. The backing rings 21 and 22 comprises a bearing portion (radial flanges 24) directly adjacent the seal and a bushing portion (tubular portion 25) adjacent the bearing portion in a similar fashion as applicant's invention. Similarly to Eastwood, this sealing arrangement overcomes known issues with O-ring seals which can roll and twist which can cause wear and leakage of the seal and provides a means of preventing extrusion of the seal, thus improving the sealing ability of the seal (see at least C1 L26-52, C2 L6 - C3 L33 for more details). Notice that the various portions of the improved sealing arrangement are placed in a plurality of grooves formed on the body of the sliding element, in particular, the bushing portions (25) are partially housed within rebates/grooves (33) which allows the backing rings 21 and 22 to be effectively supported to aid in preventing the extrusion of the seal ring 11. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the body of the seat (32) of the device of the combination to include a plurality of grooves (33, 31, 29, 32) similar to how the improved sealing arrangement as taught by Bastow is housed partially within the sliding element, since such a modification aids in effectively supporting the bearing rings partially within the body of the sliding component in a similar manner as the bearing ring 13 of the embodiment of Fig. 4 of Eastwood.     
 As such, regarding claim 10, the device of the combination of Draxler in view of Eastwood and Bastow teaches of a valve seat (32 of Draxler) for use in a rotary valve (Draxler teaches of a rotary floating ball valve assembly) comprising a valve body (1 and 2 of Draxler) and a floating ball element (3) movably disposed in the valve body, the valve seat comprising: a seat body (see the body of seat 32 as modified by Eastwood and Bastow to include a plurality of grooves for accommodating the improved sealing arrangement as taught by Eastwood) adapted to selectively engage a portion of the floating ball element (see at least Fig. 2 of Draxler); a sealing element (see the location of seal 33 in Draxler which is modified to be the improved sealing arrangement as taught by Eastwood which includes at least the middle elastomeric sealing ring 1/1’) disposed in a first groove (see the middle groove which accommodates the soft seal as taught by Eastwood and/or Bastow) formed in the seat body and adapted to prevent fluid flow between the seat body and the valve body; a first bearing (9/9’ of Eastwood) disposed in a second groove (see the groove where the bearing portion resides as taught by Eastwood and/or Bastow) formed in the seat body; a second bearing (8/8’ of Eastwood) disposed in a third groove (see the groove where the other bearing portion resides as taught by Eastwood and/or Bastow) formed in the seat body, wherein the second and third grooves are formed immediately adjacent the first groove such that the first and second bearings are disposed immediately adjacent the sealing element to protect the sealing element (see at least Figs. 1-2 of Eastwood and Fig. 2 of Bastow); a first bushing (13 of Eastwood) disposed in a fourth groove (see the groove where the bushing portion resides as taught by Fig. 4 of Eastwood and/or Fig. 2 of Bastow) formed in the seat body, wherein the first bushing is structurally separate from the first bearing (see Fig. 1-2 of Eastwood); and a second bushing (12 of Eastwood) disposed in a fifth groove (see the groove where the other bushing portion resides as taught by Fig. 4 of Eastwood and/or Fig. 2 of Bastow) formed in the seat body, wherein the second bushing is structurally separate from the second bearing (see Fig. 1-2 of Eastwood). Thus, the device of the combination of Draxler in view of Eastwood and Bastow meets all the limitation of claim 10. 
Regarding claim 11 and the limitation of the valve seat of claim 10, wherein the first groove is formed between the second and third grooves, such that the sealing element is disposed between the first and second bearings; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Eastwood and/or Fig. 2 of Bastow. 
Regarding claim 12 and the limitation of the valve seat of claim 10, wherein each of the first bearing and the second bearing has a portion that is positioned radially outwardly of an outer perimeter surface of the seat body; the device of the combination meets this limitation as shown in at least Figs. 1-2 and 4 of Eastwood and/or Fig. 2 of Bastow.
Regarding claim 13 and the limitation of the valve seat of claim 10, wherein the fourth groove is formed between an inner side of the seat body and the second groove, such that the first bushing is disposed between the inner side of the seat body and the first bearing, and wherein the fifth groove is formed between an outer side of the seat body and the second groove, such that the first bushing is disposed between the inner side of the seat body and the first bearing; the device of the combination meets this limitation as shown in at least Figs. 1-2 of Eastwood and/or Fig. 2 of Bastow.
Regarding claim 14 and the limitation of the valve seat of claim 10, wherein the seat body comprises an outer perimeter surface and an inner perimeter surface opposite the outer perimeter surface, wherein the fourth and fifth grooves are formed in the outer perimeter surface; the device of the combination meets this limitation as shown in at least Fig. 4 of Eastwood and/or Fig. 2 of Bastow.
Regarding claim 15 and the limitation of the valve seat of claim 14, wherein the sealing element comprises an annular seal installed over the outer perimeter surface of the seat body; the device of the combination meets this limitation as shown in at least Figs. 1-4 of Eastwood and/or Fig. 2 of Bastow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 5 of U.S. Patent No. 11,242,933. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device of the patent either explicitly or implicitly anticipates all the limitations of the present application. Notice that at least claim 10 of application broadly claims a valve seat comprising a seat body, a sealing element in a first groove, a first bearing in a second groove, a second bearing in a third groove, a first bushing in a fourth groove and a second bushing in a fifth groove. Whereas claim 5 of the patent describes in greater detail the same components as stated above with the difference that claim 10 of the application explicitly claims that the first bushing and the second bushing are “structurally separate from the first/second bearing”. However, while claim 5 of the patent does not explicitly discloses this limitation, notice that claim 5 itself does inherently claims each component as a distinct/separate component. Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail would be obvious over the cited prior art with: Draxler (DE 4143306) and Bolling (US 3,533,597) teaching of rotary ball valves comprising dynamically loaded seats and a floating ball element allowing the ball and the seats to move based on fluid pressure to enhance the sealing ability of the valve and Eastwood (US 4,059,280) and Bastow (US 3,473,814) teaching of improved sealing assemblies comprising at least a middle soft sealing ring that is supported within a plurality of grooves in the sliding element by bearing and bushing portions, in particular Eastwood teaches that the bearing rings and the bushing rings are structurally separate, with the bearing and bushing portions aiding in preventing extrusion damage to occur to the soft sealing ring.     

Allowable Subject Matter
Claims 1-8, 16-18 and 20 are allowed.
Claims 9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are: Draxler (DE 4143306), He (US 2015/0300509), Artru (US 10,823,297), Bolling (US 3,533,597), Thoman (US 5,524,905), Jackman (US 2,349,170), Lucien (US 3,582,093), Eastwood (US 4,059,280) and Bastow (US 3,473,814). Draxler, He, Bolling, Artru and Bolling teaches various examples of floating ball valves that comprises floating/movable valve seats similar to applicant's general invention. Thoman, Jackman, Lucien, Eastwood and Bastow teaches of various examples of seal assemblies having similar structure to applicant's main invention, wherein the resilient seal is protected by bearing rings and bushing rings placed adjacent the seal. Notice that in each of these cases either the bearing/bushing rings are integral to one another or while they are structurally separate from one another, they are not spaced apart from each other as claimed. Additionally, it is noted that claims 1-9 and 16-20 comprises sufficiently distinct subject matter as compared to the parent application (Laverty US 11,242,933) to avoid a Double Patenting Rejection. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the valve seat (200) for a rotary floating ball valve that comprises the sealing element (244) in the first groove (272), the first bearing (248) disposed in the second groove (276), the second bearing (252) in the third groove (280), the first bushing (284) disposed in the fourth groove (292), wherein the first bushing is spaced apart from the first bearing and the second bushing (288) disposed in the fifth groove (296), wherein the second bushing is spaced apart from the second bearing in combination with all the limitations as claimed in claims 1-9 and 16-20 and as shown in at least Fig. 2 of the application.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753